Citation Nr: 1620465	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-01 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to higher ratings for a medial meniscal tear, right knee, with osteoarthritis (hereinafter right knee disability), currently evaluated as 20 percent before March 1, 2007; 10 percent from March 1, 2007 to September 8, 2008; 30 percent from September 9, 2009 to December 8, 2011; and 40 percent (based on osteoarthritis with limitation of extension), 20 percent (based on limitation of flexion), and 20 percent (based on instability), all from December 9, 2011.  

2.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served in the Navy from June 1992 to June 1996 and in the Army from November 1997 to November 2000 and from April 2002 to April 2003.  This appeal comes to the Board of Veterans' Appeals (Board) on appeal from December 2006 and February 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran was notified in July 2012 of a hearing scheduled in August 2012 at the RO before a Veterans Law Judge; however, the veteran did not report for this hearing and did not provide any subsequent explanation as to why he did not appear.

In July 2013, the Board remanded the case to the RO for additional development.  In that remand, the Board acknowledged that the Veteran had initiated an appeal with the filing of a notice of disagreement as to three other issues, specifically, service connection for a bilateral ear disorder manifested by pain and fluid drainage, service connection for tinnitus [this was in error, as the issue should have been styled as one for an increased rating for tinnitus], and whether reduction of the right knee disability rating, from 20 percent to 10 percent, effective March 1, 2007, was proper.  In accordance with the remand instructions, in March 2014 the RO issued the Veteran a statement of the case on each of these issues [including the properly styled increased rating for tinnitus], but the Veteran did not perfect his appeal with the filing of a substantive appeal.  Therefore, such issues are not before the Board for appellate consideration.  Nevertheless, in regard to the issue on appeal of an increased rating for the right knee disability, the Board recognizes that the Veteran initially filed his claim for an increased rating in November 2005, and will therefore retroactively consider the claim in consideration of such date.  In so doing, the inextricably intertwined issue of an effective date prior to September 9, 2008, for the grant of a 30 percent rating for the right knee disability, which the RO had previously certified on appeal to the Board, will receive appellate review. 

Also, as noted in the Board's July 2013 remand, the issue of whether it was proper to reduce the Veteran's VA compensation to recoup net separation pay he received after his active duty in April 2003, was proper is not in appellate status because VA did not receive a valid notice of disagreement from the Veteran to initiate an appeal following the March 2010 notice of the recoupment action.  Therefore, the issue will not be discussed in this decision.  

The issue of service connection for migraine or other headache types, to include as secondary to service-connected bilateral hearing loss and tinnitus, has been raised by the Veteran in statements in November 2005 and November 2010.  Although pertinent medical opinions have been received in October 2013 and March 2014, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over a headaches claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the period prior to March 1, 2007, the Veteran's service-connected right knee disability is manifested by complaints of chronic pain, occasional locking, swelling, and feelings of giving way; clinical findings show medial joint line tenderness, crepitance, essentially full range of motion (0 degrees of extension to 135 degrees of flexion) considering pain on motion and following repetition, and X-ray evidence of osteoarthritis, without evidence of joint instability.  

2.  For the period from March 1, 2007 to September 8, 2008, there is no pertinent evidence to show that the Veteran's service-connected right knee disability is manifested by symptoms different or more severe than those presented in the previous period.  

3.  For the period from September 9, 2009 to December 8, 2011, the Veteran's service-connected right knee disability is manifested by complaints of chronic pain, stiffness, locking, swelling, and feelings of giving way; clinical findings show tenderness on the medial aspect of the knee, warmth over the entire knee, limitation of flexion to 45 degrees due to pain, locking, and fatigue, and X-ray evidence of osteoarthritis; there is no evidence of subluxation or any findings of limitation of extension or instability.  

4.  For the period beginning December 9, 2011, the Veteran's service-connected right knee disability is manifested by complaints of chronic pain, weakness, stiffness, swelling, giving way, lack of endurance, and locking; clinical findings show range of motion of 30 degrees of flexion and 30 degrees of extension considering pain on motion and following repetition, moderate instability, meniscal impairment marked by tear and frequent episodes of joint locking and pain, and degenerative joint disease; there is no evidence of subluxation, meniscal dislocation, or frequent episodes of joint effusion.  

5.  Throughout the period of appeal under consideration, the Veteran's bilateral hearing loss has been manifested by auditory acuity no worse than level I in each ear; there is no indication of an exceptional pattern of hearing impairment or suggestion that the regular schedular rating criteria do not contemplate his level of functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for higher ratings for a right knee disability, currently evaluated as 20 percent before March 1, 2007; 10 percent from March 1, 2007 to September 8, 2008; 30 percent from September 9, 2009 to December 8, 2011; and 40 percent (based on osteoarthritis with limitation of extension), 20 percent (based on limitation of flexion), and 20 percent (based on instability), all from December 9, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5259, 5260, 5261 (2015). 

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270(Fed. Cir. 2009).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112(2004). 

The RO provided pre- and post-adjudication VCAA notice by letters, dated in January 2006 (knee), September 2008 (knee) and September 2009 (hearing loss).  In each of the notices the Veteran was informed of the type of evidence needed to substantiate the claims for higher ratings, namely, evidence to show that the disabilities were worse and the effect the disabilities had on employment.  He was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notices included the provisions for the effective date of the claims and for the degree of disability assignable. 

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A (a), (b), and (c).  The Veteran was given an opportunity to testify at a hearing before a Veterans Law Judge in August 2012, but he did not appear for the hearing.  The RO has obtained the Veteran's service treatment records, VA treatment records, and records from the National Naval Medical Center (NNMC) identified by the Veteran (who also submitted records from NNMC).  Although last requested by the RO in July 2013 to furnish information regarding his medical providers who have treated his right knee and hearing loss, the Veteran has not identified any other records pertinent to the issues on appeal.  

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran underwent VA compensation examinations in April 2004 (orthopedic and audiological), October 2008 (orthopedic), October 2009 (audiological), November 2011 (audiological), December 2011 (orthopedic), and October 2013 (audiological), to address the relevant questions arising from the claims, namely, the nature and severity of the service-connected right knee disability and bilateral hearing loss.  As the examination reports contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the disabilities under governing rating criteria, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123(2007).  As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist.

II. Higher Ratings for a Right Knee Disability and Bilateral Hearing Loss

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the higher rating claims.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria and Analysis - Right Knee Disability

By way of background, in a rating decision in September 2003, the RO in Houston, Texas granted service connection for medial meniscus tear, right knee, which was rated analogously as 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic Codes 5299-5257.  Then, after a VA examination in March 2004, the RO granted a higher rating of 20 percent for medial meniscus tear, right knee, with osteoarthritis, under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260, effective in April 2003 (i.e., the day following his separation from service).  In November 2005, the Veteran filed his current claim for a higher rating, asserting that his knee manifested symptoms of throbbing pain, swelling, limping, stiffness, and limitation of motion, which was aggravated by a new climate after his relocation.  Based on VA examination findings, the Roanoke RO proposed reduction of the knee rating to 10 percent in a June 2006, which was effectuated in a December 2006 rating decision, to be effective March 1, 2007.  The Veteran initiated an appeal of the reduction in January 2007, and he was issued a statement of the case on the matter in March 2014, but as he did not perfect his appeal on the issue with the filing of a substantive appeal, the matter of the propriety of the reduction of the right knee rating is not before the Board.  (It is noted, as an aside, that the factors in determining whether a rating reduction was proper involve both procedural and substantive requirements, which go beyond the considerations in the current appeal of whether the knee disability meets the rating criteria for a higher rating.  For example, rating reduction decisions require notice of the proposed action, consideration for the length of time the rating has been in effect, evidence of improvement or actual change in the disability, and a determination whether examination reports reflecting such change are based on thorough, adequate examinations.)

The period of the knee rating reduction was from March 1, 2007 to September 8, 2008, after which the RO increased the knee rating to 30 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5262, in a July 2009 rating decision.  Then, the RO substantially increased the knee rating in a June 2012 rating decision, by granting separate evaluations, all effective December 9, 2011, as follows:  medial meniscus tear, right knee, with osteoarthritis and limitation of extension, to 40 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261; right knee impairment based on instability to 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257; and right knee impairment based on limitation of flexion to 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The applicable rating criteria for evaluating the Veteran's right knee disability encompasses several diagnostic codes under the Rating Schedule for evaluating musculoskeletal disabilities.  

Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Limitation of flexion of the leg to 60 degrees is rated as 0 percent disabling; flexion limited to 45 degrees is rated as 10 percent disabling; flexion limited to 30 degrees is rated as 20 percent disabling; and flexion limited to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the leg to 5 degrees is rated as 0 percent disabling; extension limited to 10 degrees is rated as 10 percent disabling; extension limited to 15 degrees is rated as 20 percent disabling; extension limited to 20 degrees is rated as 30 percent disabling; extension limited to 30 degrees is rated as 40 percent disabling; and extension limited to 45 degrees is rated as a maximum 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Additional VA regulations provide that under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma and substantiated by X-rays findings is rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  

Relative to other impairment of the knee, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent rating if moderate, and a maximum 30 percent rating if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Separate ratings may be assigned for arthritis with limitation of motion of a knee under Diagnostic Codes 5003-5010 and for instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).  Separate ratings for each knee joint may also be assigned for both limitation of flexion and limitation of extension.  VAOPGCPREC 9-04 (September 17, 2004).  

Additionally, a maximum 20 percent rating is warranted for semilunar cartilage, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Also, impairment of the tibia and fibula, with knee or ankle disability, warrants a 10 percent rating if slight, 20 percent rating if moderate, and a 30 percent rating if marked.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

A review of the record shows that pertinent evidence consists of private records from NNMC and VA records including reports of VA examinations in April 2006, October 2008, and December 2011.  

At the time of the April 2006 VA examination, the Veteran indicated that he had not sought any treatment for his knee since leaving the military in April 2003.  He complained of pain localized to the medial aspect of the knee, which would radiate throughout the entire knee when it was severe.  Kneeling, squatting, pivoting, and shifting worsened the pain.  He reported the knee giving way, such as while dancing, and of locking occasionally when he went up and down stairs.  He related symptoms of swelling one to two times per week, whereupon his range of motion became limited and he limped.  He described knee popping.  He related that knee pain had at times been so severe that he had to miss time from work in order to ice, elevate, and rest the knee to resolve the symptoms.  He reported missing about a week from work over the past six to eight months on account of knee pain and swelling.  He used no assistive devices to ambulate but occasionally wore a brace.  His medications consisted of aspirin or Tylenol, as well as Epsom salts for symptoms of swelling.  He indicated that as long as he was careful with his knee, he could walk or stand as long as he desired.  

On examination of the right knee, there was tenderness along the medial joint line.  There was a positive McMurray test.  There was no instability of the joint.  There was some patellofemoral crepitance on range of motion, which was full (0 degrees of extension and 135 degrees of flexion).  Repetitive range of motion resulted in increased knee pain but did not result in loss of range of motion or fatigue.  Quadriceps strength was 5/5.  X-rays of the knee revealed no abnormalities (although X-rays done in March 2004 reflected minimal osteoarthropathy in the anterior compartment of the knee).  The diagnosis was torn medial meniscus of the right knee.  

Records from NNMC, dated from July 2006 to February 2007, show that the Veteran presented in July 2006 with complaints of chronic pain, particularly in the medial aspect of the knee.  On examination, there was knee pain elicited by motion, and there was tenderness observed on ambulation.  There was a normal knee appearance, and knee motion was also normal.  There was no tenderness on palpation and no muscle spasm.  The assessment was acute meniscal tear, medial.  An MRI of the knee was ordered, which was taken in August 2006, showing poor visualization of the anterior cruciate ligament (ACL), which in combination with the absence of acute findings, may represent an old partial tear; and possible oblique tear of the posterior horn of the medial meniscus which extends to the superior surface.  A February 2007 record indicates that knee surgery was recommended.  (The Veteran indicated in statements that he had to cancel the surgery due to school and family reasons.) 

At the time of the October 2008 fee-basis VA examination, the Veteran complained of knee stiffness, locking, pain, swelling, and a feeling of giving way.  Regarding pain symptoms, he indicated that it was constant, affected his ability to move around, radiated throughout his right lower extremity, and was exacerbated by physical activity.  For relief, he took medication such as Motrin or Advil.  He has never undergone knee surgery.  On examination, the Veteran's posture was abnormal due to his keeping his right knee in a flexed position and avoiding weightbearing on the knee.  His gait was likewise abnormal due to the use of crutches and not bearing weight on the knee.  There were callosities on both sides of the feet, left more than right.  There was tenderness on the medial aspect of the knee and warmth over the entire right knee, with some guarding of movements on the right side.  There was no subluxation.  There was locking pain at 45 degrees of flexion.  There was no crepitus or bony ankylosis.  The examination was limited due to extreme pain symptoms.  Regarding range of motion, the Veteran was able to flex his knee to 45 degrees but was limited by locking, pain, increasing pain, and fatigue with repetitive movements.  The examiner was unable to check for ligament instabilities due to the Veteran's report of severe pain.  X-rays of the knee in slight flexion showed small osteophytes involving the lateral epicondylar tubercle and upper and lower margins of the patella.  The diagnosis was monoarthritis/possibly inflammatory arthritis superimposed on degenerative joint disease of the right knee.  

At the time of the December 2011 fee-basis VA examination, the Veteran reported the following symptoms:  weakness, stiffness, swelling, giving way, lack of endurance, locking, drainage, and pain.  He indicated that he did not experience heat, redness, fatigability, deformity, tenderness, effusion, subluxation, and dislocation.  His medications were ibuprofen and Aleve.  His reported overall functional impairments were no prolonged standing, no over-exertion, and no basketball or sport that involved running.  He also reported flare-ups, which impacted his functioning, which he described as swelling.  

On examination, the feet did not reveal any signs of abnormal weight-bearing or breakdown, callosities, or unusual shoe wear pattern.  There was no ankylosis.  Knee range of motion was 30 degrees of flexion, which is also the point at which painful motion began, and 30 degrees of extension, which is also the point at which painful motion began.  The Veteran was able to perform repetitive use testing, after which there was no change in his range of motion (he had no additional functional loss or limitation in range of motion).  There was no tenderness or pain to palpation of the joint line or soft tissues of the knee.  Muscle strength was normal (5/5) on knee flexion and extension.  There was no evidence of patellar subluxation, but on joint stability tests there was abnormality; in a range contemplating normal, 1+ (0-5 mm.), 2+ (5-10 mm.), and 3+ (10-15 mm.), the Veteran was 2+ on both the Lachman test (for anterior instability) and varus/valgus testing (for medial-lateral instability), and he was normal on a posterior drawer test (for posterior instability).  There was no evidence of other conditions such as tibial and/or fibular impairment.  The Veteran was noted to have a meniscus condition, manifested by tear, frequent episodes of joint "locking" and frequent episodes of joint pain, but not meniscal dislocation or frequent episodes of joint effusion.  He has not had a meniscectomy, or other knee surgery.  He occasionally used crutches for the knee.  The impact of the knee disability on the Veteran's ability to work was described as "pain walking."  The diagnosis was degenerative joint disease of the right knee.  

After applying the relevant evaluation criteria, listed above, to the facts of this case, the Board finds that a higher rating for the right knee disability for each of the separate rating periods, discussed below, is not warranted.  

Period Prior to March 1, 2007

Before March 1, 2007, the Veteran's right knee disability was assigned a 20 percent rating under Diagnostic Codes 5010-5260, for arthritis with limitation of motion.  It is noted that when a 20 percent rating had been assigned in a rating decision of April 2004, prior to the period of appeal considered in this decision, the RO noted that a 20 percent rating was appropriate because on a VA examination in March 2004 the Veteran's right knee had flexion to 100 degrees (with pain starting at 90 degrees), with X-ray evidence of osteoarthropathy.  (Further, extension of the knee was to -10 degrees, and there was no evidence of instability on ligament testing at that time.)  Such findings would not appear to meet the criteria for a rating in excess of 10 percent under the limitation-of-motion codes (or even under the code for instability), despite the RO's assignment of a 20 percent rating.  

In reviewing the evidence up to a year prior to the Veteran's November 2005 claim (as is properly considered in a higher rating claim), the Board finds that a rating in excess of 20 percent is not warranted.  The Veteran reported numerous symptoms related to his knee condition at the time of the April 2006 VA examination, with pain as the most prominent manifestation.  However, objectively his range of motion was nearly normal, at 0 degrees of extension to 135 degrees of flexion.  Moreover, records from NNMC indicate the Veteran had normal right knee motion.  Therefore, his knee does not meet the criteria for a compensable rating under Codes 5260 and 5261.  With application of Codes 5003-5010, regarding arthritis with painful motion of the joint that would otherwise be noncompensable under the limitation-of-motion codes, his knee disability would be evaluated at no more than 10 percent for limitation of motion of the joint.

Furthermore, as earlier noted, the Veteran's principal symptom appeared to be pain, but the objective findings did not show that pain actually limited his knee to such an extent as to satisfy the criteria provided for a higher rating for either limitation of flexion or limitation of extension under Codes 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examiner considered the effect of painful motion and fatigue when assessing knee limitation of motion, and records from NNMC indicate that there was pain on motion but motion was still described as normal.  Therefore, even in consideration of pain, the Veteran would not meet the criteria for a higher (or even a compensable) rating under Codes 5260 and 5261.  

Also, in considering his complaints of giving way on the April 2006 examination, the examiner indicated that there was no instability in the joint, so Code 5257 is not applicable.  There was a positive McMurray test (used for detecting tears in the meniscus), but in considering Code 5258 it cannot be said that there was objective evidence of cartilage impairment marked by frequent episodes of "locking," pain, and effusion into the joint.  While the Veteran related that he had locking while going up and down stairs at times and experienced swelling weekly, neither these statements nor the medical evidence indicates that such symptoms occurred at a level of frequency and severity that would meet Code 5258's requirement of "frequent episodes of 'locking,' pain, and effusion into the joint" (emphasis added). The MRI from NNMC was interpreted to indicate the presence of an acute medial meniscus tear, but despite the reports of joint pain at that time, there were no reports or other evidence of locking or effusion in the joint at that time.  Thus, in the judgment of the Board, a 20 percent rating under Code 5258 is not appropriate.  

Other diagnostic codes pertaining to the evaluation of the knee have been considered, but the Veteran could not receive a rating under any analogous code.  For example, there is no evidence of ankylosis of the knee or of tibia and fibula impairment with knee disability.  Accordingly, the criteria under 38 C.F.R. § 4.71a, Codes 5256 and 5262, are not for application.  

Period from March 1, 2007 to September 8, 2008

For the period from March 1, 2007 to September 8, 2008, the Veteran's right knee disability was assigned a 10 percent rating under Diagnostic Codes 5010-5260.  The Board finds that a rating higher than 10 percent is not supported by the record for this period.  In fact, there is no pertinent evidence during this period to consider in applying the rating criteria.  As noted in the previous paragraphs, the Veteran's right knee disability was evaluated as 20 percent disabling in the period before March 1, 2007, but application of the criteria to the facts in the record resulted in the Board's conclusion that the Veteran's disability warranted no higher than a 10 percent rating.  That 10 percent evaluation, and no higher, is appropriately continued throughout this period.  



Period from September 9, 2008 to December 8, 2011

For the period from September 9, 2008 to December 8, 2011, the Veteran's right knee disability was assigned a 30 percent rating under Diagnostic Codes 5010-5262.  The RO in a July 2009 rating decision that granted the higher rating did not explain the reason for increasing the evaluation under criteria (Code 5262) for tibia and fibula impairment, when such impairment was not objectively shown on the October 2008 VA examination.  Thus, the Board deems it non-applicable.  It is also noted that the effective date of the increased rating was on a date that the RO found to be the date of receipt of the Veteran's claim to reopen.  However, as previously explained in this decision, the Board finds that receipt of the Veteran's statement in November 2005 is the operative date of claim.  

Regardless of the RO's application of Code 5262 to grant a 30 percent rating, the Board has considered the October 2008 VA examination findings in light of all knee rating criteria.  Although the examination report unequivocally shows that from that time the Veteran's right knee disability had worsened from its previous condition, the Board concludes that a rating in excess of 30 percent is not warranted.  The examination indicates that the Veteran continued to report much the same symptoms as before, but the clinical findings show that his knee range of motion was quite limited, with flexion to 45 degrees.  This equates to a 10 percent rating under Code 5260.  Even with consideration of the effect of painful motion, locking, and fatigue, the objective findings did not show that pain limited his knee to such an extent as to satisfy the criteria provided for a higher rating for limitation of flexion under Codes 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner did not indicate any specific findings in regard to limitation of motion of extension, so there is no valid basis on which to rate any deficiency of extension under Code 5261.  It could be that the severity of the Veteran's knee pain was such that it prevented an accurate depiction of extension, as he noted that he was unable to test the Veteran's knee ligaments for stability due to pain.  In any case, there is no objective evidence to evaluate the Veteran's knee under Code 5261 or to some extent Code 5257, for knee instability, although it is noted that the examiner found no subluxation.  

Other diagnostic codes pertaining to the evaluation of the knee have been considered, but the Veteran could not receive a rating under any analogous code.  For example, the examiner stated that there was no ankylosis of the knee.  Accordingly, the criteria under 38 C.F.R. § 4.71a, Code 5256 is not for application.  Moreover, evaluating the Veteran's disability under Code 5258 would not afford a rating higher than 30 percent.  Even the assignment of separate ratings of 20 percent under Code 5258 and 10 percent under Code 5260, assuming the symptoms are separate and distinct and there is no overlap (thereby not violating the rule against pyramiding of 38 C.F.R. § 4.14), would not enable the Veteran to meet the criteria for a rating in excess of 30 percent.  

Period Beginning December 9, 2011

Effective December 9, 2011, the RO in a June 2012 rating decision assigned the Veteran's right knee disability three separate ratings, as follows:  40 percent under Diagnostic Codes 5010-5261 based on osteoarthritis with limitation of extension, 20 percent under Diagnostic Code 5260 based on limitation of flexion, and 20 percent under Diagnostic Code 5257 based on instability.  As indicated previously, separate ratings are allowed under the rating criteria for limitation of flexion, limitation of extension, and knee joint instability.  In applying the criteria to the December 2011 VA examination findings, the Board concludes that higher ratings are not warranted for this period.  

Regarding the knee range of motion on examination, which was reported to be 30 degrees of flexion and 30 degrees of extension, the Veteran's disability is appropriately assigned a 20 percent rating under Code 5260 and a 40 percent rating under Code 5261.  The examiner considered the effect of painful motion as well as motion following repetitive use testing, and the range of motion findings did not change.  Therefore, a higher rating for limitation of flexion or limitation of extension under either Codes 5260 or 5261 is not in order.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Regarding knee instability on examination, which was reported to be of some note, the findings are appropriately assigned a 20 percent evaluation under Code 5257, for moderate instability (there was no subluxation).  Although a severe condition would warrant a 30 percent rating, the examiner found that of the three separate tests that were conducted, one was normal and two reflected significant - but not the most severe - instability.  The Board deems a 20 percent rating is warranted by such findings.  

Other diagnostic codes pertaining to the evaluation of the knee have been considered, but the Veteran could not receive a rating under any analogous code.  For example, the examiner stated that there was no ankylosis of the knee or a tibia and fibula impairment with knee disability.  Accordingly, the criteria under 38 C.F.R. § 4.71a, Codes 5256 and 5262, are not for application.  Moreover, evaluating the Veteran's disability under Code 5258 would not afford a higher or separate rating.  Code 5258 provides for a 20 percent rating for cartilage impairment, which the examiner clearly indicated that the Veteran manifested, along with symptoms of frequent episodes of "locking" and joint pain.  However, the Veteran was not found to have dislocation or frequent episodes of joint effusion, which are also required under Code 5258.  In any case, the locking and pain are symptoms that are also contemplated under the limitation-of-motion codes, for which the Veteran is already separately rated.  Assigning a separate rating under Code 5258 would mean that the Veteran would be compensated again for some of the same symptoms as those under Codes 5260 and 5261, which would constitute pyramiding and is prohibited under 38 C.F.R. § 4.14.  

Finally, the Board is mindful of the "amputation rule" under 38 C.F.R. § 4.68, which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For this period, the Veteran's right knee ratings are separately rated at 40 percent, 20 percent, and 20 percent, which when combined (using the combined ratings table at 38 C.F.R. § 4.25) amounts to a 60 percent combined rating for the single joint.  Under 38 C.F.R. § 4.71a , Diagnostic Code 5162, the rating for amputation at the middle or lower thirds of the thigh is 60 percent, and the medical evidence of record clearly does not show that the Veteran's knee disability is equivalent to amputation of the leg at the lower third of the thigh.  In fact, the VA examiner in December 2011 specifically found that the functional impairment of the Veteran's right knee condition was not so diminished that amputation with prosthesis would equally serve him.  In other words, the Veteran's right knee disability is currently evaluated at the maximum rating allowed under the Rating Schedule.  

Rating Criteria and Analysis - Bilateral Hearing Loss

Ratings for hearing loss range from 0 percent, i.e., noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. § 4.85.  For a compensable rating, for example, there would have to be evidence that the Veteran's auditory acuity level in one ear was level III while the other ear was level IV (or other combinations, such as levels II and V; levels IV and IV; and I and X). 

Disability ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's bilateral hearing loss is currently rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In August 2009, the Veteran filed a claim for a compensable rating for the hearing loss disability, and a February 2010 rating decision denied that claim.  The Veteran subsequently appealed that decision, essentially contending that his hearing loss disability warrants a compensable rating.  In statements in April 2010 and November 2010, he asserted that on his out-processing physical examination from active service in April 2003, he underwent a hearing test and was informed that he needed hearing aids.  

Historically, the RO in a September 2003 rating decision denied service connection for bilateral hearing loss, based on service treatment records showing no defective hearing at the time of an August 2002 audiogram.  Soon thereafter, a September 2003 VA audiological examiner indicated that test results indicated hearing within normal limits in both ears.  Audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 10, 15, 20, and 15, for an average of 15 in the right ear; and of 15, 10, 15, and 15, for an average of 14 in the left ear.  Speech recognition scores per Maryland CNC were 94 percent in the right ear and 96 percent in the left ear.  These VA audiometric findings reflect level I auditory acuity in the right ear and level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  

At a March 2004 fee-basis VA audiological examination, the Veteran reported that hearing loss was first discovered in 2003.  The examiner indicated that test results indicated slight bilateral hearing loss.  Audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 20, 30, 30, and 30, for an average of 27 in the right ear; and of 30, 30, 30, and 30, for an average of 30 in the left ear.  Speech recognition scores per Maryland CNC were 96 percent in the right ear and 80 percent in the left ear.  These VA audiometric findings reflect level I auditory acuity in the right ear and level III auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  In part based on this evidence, the RO in an April 2004 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  

In November 2005, the Veteran filed a claim for a compensable rating for bilateral hearing loss, again asserting the need for hearing aids.  He underwent a VA audiological examination in April 2006, at which time he reported that hearing loss was first discovered in 2003.  The examiner indicated that test results indicated mild high frequency loss in the right ear and moderate high frequency loss in the left ear.  Audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 20, 30, 35, and 40, for an average of 31 in the right ear; and of 30, 40, 45, and 45, for an average of 40 in the left ear.  Speech recognition scores per Maryland CNC were 96 percent in the right ear and 98 percent in the left ear.  These VA audiometric findings reflect level I auditory acuity in the right ear and level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  Based on such findings, the RO in a June 2006 rating decision denied a higher rating for hearing loss, and the Veteran appealed this decision.  He was issued a statement of the case in December 2006 and January 2007, but he never perfected his appeal by filing a substantive appeal.  

In relation to the claim currently on appeal, the Veteran filed his claim for a compensable rating in August 2009.  He thereafter underwent VA audiological examinations in October 2009, November 2011, and October 2013.  As will be shown, the clinical findings do not support his claim for a compensable rating.  

On the October 2009 fee-basis VA examination, the Veteran reported difficulty in detecting and understanding soft conversation and speech at a distance.  The diagnosis was left sensorineural hearing loss.  Audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 15, 15, 20, and 20, for an average of 18 in the right ear; and of 15, 15, 30, and 25, for an average of 21 in the left ear.  Speech recognition scores per Maryland CNC were 94 percent in the right ear and 92 percent in the left ear.  These VA audiometric findings reflect level I auditory acuity in the right ear and level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100. 

On the November 2011 fee-basis VA examination, the Veteran reported the feeling of cotton in his ears and uncontrollable headaches.  He noted he currently had pain and discomfort in the ears.  Audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 45, 55, 50, and 55, for an average of 51.25 in the right ear; and of 35, 40, 40, and 45, for an average of 40 in the left ear.  Speech recognition scores per Maryland CNC were initially 40 percent in the right ear and 58 percent in the left ear, and with the best performance at a modified level of presentation was 42 percent in the right ear and 60 percent in the left ear.

Typically, these VA audiometric findings would reflect level VIII auditory acuity in the right ear and level VI auditory acuity in the left ear (see 38 C.F.R. § 4.85, Table VI), and these numeric designations in combination would correspond to a 40 percent rating under Table VII, Diagnostic Code 6100.  However, the examiner checked the box indicating "The use of the speech discrimination score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate." Under the section for remarks pertaining to hearing loss, the examiner noted that the Veteran reported significant pain in the ears and headaches on the day of testing. He was counseled to seek an ENT consult and return for re-testing.  She noted that if these additional symptoms were treated, there would be a change in the Veteran's hearing threshold. The November 2011 examiner also diagnosed the Veteran's disability as bilateral non-organic hearing loss and opined that the puretone results were not valid for rating purposes because they did not indicate organic hearing loss.

In this circumstance, under 38 C.F.R. § 4.85(c), the numeric designation of hearing impairment based only on the puretone threshold average is determined by use of 38 C.F.R. § 4.85, Table VIA.  In using such table, the VA audiometric findings reflect level III auditory acuity in the right ear and level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.

On the October 2013 fee-basis VA examination, unlike the previous examination, the puretone test results were deemed valid for rating purposes and the use of speech discrimination scores were deemed appropriate.  The examiner noted the November 2011 examination report, but concluded that the current results showed normal hearing in both ears.  Audiometric testing revealed the following pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz of 15, 10, 15, and 15, for an average of 13.75 in the right ear; and of 20, 15, 20, and 25, for an average of 20 in the left ear.  Speech recognition scores per Maryland CNC were 100 percent in the right ear and 100 percent in the left ear.  These VA audiometric findings reflect level I auditory acuity in the right ear and level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100. 

There are no private and/or VA outpatient records showing audiogram findings that are any more severe than those previously discussed.

The Board further finds that the record does not demonstrate an exceptional pattern of hearing impairment in either ear of the type contemplated by 38 C.F.R. § 4.86, that is, puretone threshold at 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more or puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(a) and (b).

The Board additionally has given consideration to whether separate ratings may be assigned for separate periods of time based on the facts found ("staged ratings").  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  However, the evidence shows the Veteran's bilateral hearing loss disability is appropriately rated as noncompensable for the entire period considered in this appeal - meaning since the year immediately preceding receipt of his claim for a higher rating for this service-connected disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In making this determination, the Board has, consistent with the Court's decision in Hart, considered all the evidence that is within this "temporal focus."  

None of the valid clinical findings show that the Veteran's bilateral hearing loss meets the schedular criteria for a compensable rating during the period considered in this appeal.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

The Board acknowledges the Veteran's statements that his hearing impairment warrants a compensable rating and that he was informed of the need for hearing aids around the time he was separating from active service.  The Veteran is competent to report that he is having trouble hearing, as he did on VA examinations when he indicated that he had to turn up the volume on the television.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Nevertheless, he is not competent to determine that his hearing has worsened to a level requiring a compensable evaluation under the applicable Diagnostic Code 6100, which is a complex medical determination that must be assessed with specialized medical experience and equipment and determined by specific objective measures (namely, the results of an audiogram and Maryland CNC speech discrimination test).  In this circumstance, only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder in this circumstance.  The Board resultantly places significantly more weight on the objective clinical findings reported on examination than the Veteran's subjective statements in support of his claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining that the situations where "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition," including diagnosing a medically "simple" condition such as a broken leg as opposed to a medically complex condition such as cancer).  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2015).

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, the fact remains that the VA rating criteria are definitive and provide for a precise  and objective result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA Rating Schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment. 
Extraschedular Consideration

The Board is precluded by regulation from assessing, in the first instance, the merits of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). Kuppamala v. McDonald, 27 Vet.App. 447 (2015). However, the Board is required to consider whether a case should be referred to the Director of VA's Compensation and Pension Service for such assessment in the first instance. Id. The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366(Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of both his right knee disability and bilateral hearing loss to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms. As to the right knee disability, the nature and extent of the Veteran's right knee reported and objective symptoms - pain, limitation of motion, stiffness, giving way, crepitance, swelling, weakness - are all incorporated in the schedular criteria of Diagnostic Codes 5256-5263 for evaluating knee and leg disabilities. As to the Veteran's bilateral hearing loss, it consists solely of symptoms of defective hearing, which is covered by the schedular criteria of Diagnostic Code 6100.  In other words, the Veteran does not experience any symptomatology of his service-connected disabilities that are not already encompassed or covered in the Rating Schedule. 

The Board does acknowledge the Veteran's complaints of ringing in his ears in conjunction with his hearing loss disability, but he currently has a separate disability rating of 10 percent for tinnitus.  Further, his complaints of ear problems to include pain, discomfort, and drainage, and of headaches are separate and distinct disabilities that are not service-connected; the RO has already denied the issue of service connection for painful ears with discharge of fluid (which the Veteran appealed but did not perfect his appeal after the issuance of a statement of the case in March 2014), and the Board is referring to the RO the issue of headaches as noted in the Introduction of this document.  

In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and no referral for extraschedular ratings are required under 38 C.F.R. § 3.321(b)(1) for the right knee disability and bilateral hearing loss. 

The Board is grateful to the Veteran for his service, and regrets that a more favorable outcome could not be reached.


ORDER

The appeal seeking higher ratings for a right knee disability, currently evaluated as 20 percent before March 1, 2007; 10 percent from March 1, 2007 to September 8, 2008; 30 percent from September 9, 2009 to December 8, 2011; and 40 percent (based on osteoarthritis with limitation of extension), 20 percent (based on limitation of flexion), and 20 percent (based on instability), all from December 9, 2011, is denied.    

The appeal seeking a compensable rating for bilateral hearing loss is denied.  



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


